DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and/or amendments, filed 12/18/2021, with respect to the previous Objection to the Specification and the rejection of claims 21 and 29 under 35 USC 112(a) and (b) have been fully considered and are persuasive.  The previous Objection to the Specification and the Rejection of claims 21 and 29 under 35 USC 112(a) and (b) has been withdrawn. 
Applicant’s amendment to the specification is hereby entered. 
Applicant’s arguments with respect to the rejection claims 21-27 and 29-35 under 35 USC 103 have been considered but are moot because the new grounds of rejection does not rely on the prior rejection of record specifically challenged in the argument. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “fourth portion” in Claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 21 recites “a fourth portion.” However, is there is a lack of antecedent basis for this recitation in Applicant’s written specification. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "the first zipper has a relatively vertical orientation" and “the second zipper has a relatively vertical orientation” in claim 21 is a relative term, which renders the claim indefinite.  The term "relatively" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear if the zippers have a distinct vertical orientation, or if they do not. 
Claim 22-27 are similarly rejected for depending on rejection claim 21. 
The terms “substantially separated” and “substantially interconnected” in claim 29 are relative terms, which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to what extent the first portion of the closure and the second portion of the closure are separated to interconnected.   
Claim 30-35 are similarly rejected for depending on rejection claim 29. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 26-27, 29-31, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2006/0185065 A1 to Allen (hereinafter “Allen”) in view of US Patent 6,305,027 B2 to Chou (hereinafter “Chou”) and alternatively in view of US Patent Application Publication 2017/0181483 A1 to Eisenhuth (hereinafter “Eisenhuth”). 
For claim 21, Allen discloses a system for selectively adjusting the fit of an article of clothing comprising a first leg and a second leg, the system comprising: 
a first zipper (463) having an upper section (upper section of 463) and a lower section (lower section of 463) an open position and a closed position (by varying the size of the width adjust inserts 450, the wearer of the trousers can separate the first and second edge thereby changing the foot end diameter; para 0043) the first zipper interconnected to a first portion (442) and a second portion (444) of the first leg (see figs. 3 and 4, and para 0045), wherein the first zipper is positioned on an outer lateral portion of the first leg (see figs. 3 and 4) and, wherein when the first zipper is in an open position the lower section of the rear half of the first zipper has a relatively vertical orientation (see annotated fig. 3 below). 

    PNG
    media_image1.png
    283
    524
    media_image1.png
    Greyscale

Allen does not specifically disclose the upper section of the rear half of the first zipper curves towards a front portion of the first leg.
However, attention is directed to Chou teaching an analogous system for selectively adjusting the fit of an article of clothing (see abstract of Chou). Specifically, Chou teaches the zipper is curved from a lateral side towards the front face of the pant in a spiraling fashion (see fig. 1 and col. 2, lines 16-29 of Chou). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Allen is modified wherein the upper section of the rear half of the first zipper curves towards a front portion of the first leg, for purposes of avoiding discomfort on the thigh, providing intended leg movements, and avoiding unfastening of the zipper, as taught by Chou (see col. 1, lines 29-52 of Chou). 
Alternatively, attention is directed to Eisenhuth teaching an analogous system for selectively adjusting the fit of an article of clothing (see abstract of Eisenhuth). Specifically,  Eisenhuth teaches the zipper can follow a curved path from the thigh portion of the path leg and then extend in a generally straight path when reaching the inside or outside of the pant leg (para 0007; also see fig. 3 below of Eisenhuth). 

    PNG
    media_image2.png
    954
    528
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Allen is modified wherein the upper section of the rear half of the first zipper curves towards a front portion of the first leg, for purposes of providing a pant that requires no twisting or other manipulation when inserting legs while wearing large articles of footwear, as taught by Eisenhuth (para 0005-0007 of Eisenhuth). 
Allen, as previously modified, continues to disclose:
a second zipper (363) having an upper section (upper section of 363) and a lower section (lower section of 363) and an open position and a closed position (by varying the size of the width adjust inserts 350, the wearer of the trousers can separate the first and second edge thereby changing the foot end diameter; para 0043), the second zipper interconnected to a first portion (342) and a second portion (344) of the second leg (see figs. 5 and 6, and para 0045), wherein the second zipper is positioned on an outer lateral portion of the second leg (see figs. 5 and 6) and, wherein when the second zipper is in an open position the lower section of the rear half of the second zipper has a relatively vertical orientation (see annotated fig. 5 below). 

    PNG
    media_image3.png
    342
    528
    media_image3.png
    Greyscale

Allen does not specifically disclose the upper section of the rear half of the second zipper curves towards a front portion of the second leg.
However, attention is directed to Chou teaching an analogous system for selectively adjusting the fit of an article of clothing (see abstract of Chou). Specifically, Chou teaches the zipper is curved from a lateral side towards the front face of the pant in a spiraling fashion (see fig. 1 and col. 2, lines 16-29 of Chou). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Allen is modified wherein the upper section of the rear half of the second zipper curves towards a front portion of the second leg, for purposes of avoiding discomfort on the thigh, providing intended leg movements, and avoiding unfastening of the zipper, as taught by Chou (see col. 1, lines 29-52 of Chou). 
Alternatively, attention is directed to Eisenhuth teaching an analogous system for selectively adjusting the fit of an article of clothing (see abstract of Eisenhuth). Specifically,  Eisenhuth teaches the zipper can follow a curved path from the thigh portion of the path leg and then extend in a generally straight path when reaching the inside or outside of the pant leg (para 0007; also see fig. 3 below of Eisenhuth). 

    PNG
    media_image2.png
    954
    528
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Allen is modified wherein the upper section of the rear half of the second zipper curves towards a front portion of the second leg, for purposes of providing a pant that requires no twisting or other manipulation when inserting legs while wearing large articles of footwear, as taught by Eisenhuth (para 0005-0007 of Eisenhuth).
	Allen, as previously modified, continues to disclose: 
a third portion (450) positioned between the first and second portions of the first leg, wherein, when the first zipper is in the open position, the first leg is in a first configuration and the third portion maintains a spaced relationship between the first and second portions of the first leg, wherein, when the first zipper is in the closed position, the first leg is in a second configuration, and wherein at least a portion of the first leg has a tighter fit in the second configuration than in the first configuration (see figs. 7, 9, 11, 13 and paras 0043-0044); and 
a fourth portion (350) positioned between the first and second portions of the second leg, wherein, when the second zipper is in the open position, the second leg is in a first configuration and the fourth portion maintains a spaced relationship between the first and second portions of the second leg, wherein, when the second zipper is in the closed position, the second leg is in a second configuration, and wherein at least a portion of the second leg has a tighter fit in the second configuration than in the first configuration (see figs. 8, 10, 12, 13 and paras 0043-0044).  

For claim 22, the modified Allen does teach the system of claim 21, wherein at least one of the first portion, second portion, and third portion is formed of a fabric type or a fabric color that is 2different than a fabric type or a fabric color of a different portion (inserts 350 and 450 may be constructed of contrasting materials and/or colors to visually set them apart from the remainder of the trousers; para 0047). 

For claim 23, the modified Allen does teach the system of claim 21, wherein a type of fabric of at least one of the first portion, second portion, and third portion is selected to change a rate of ventilation provided in the first configuration compared to the second configuration (One skilled in the art would readily understand adjusting the lower diameter via 380 and 480 into an open position, as shown in figs. 4 and 6, would allows additional airflow from the bottom of the of the pant portions).

For claim 26, Allen does not specifically disclose the system of claim 21, wherein a type of fabric of at least one of the first portion, second portion, and third portion is selected to change a rate of flexibility, stability, or blood flow in the first configuration compared to the second configuration.  However, Because Allen teaches an open and closed configuration, one skilled in the art would readily understand that tighter articles of clothing are more restrictive on flexibility and more restrictive on the blood flow when compared to an open loose configuration. Therefore, it is an inherent feature of the garment wherein the type of fabric used on the first portion, second portion, or the third portion is selected to change a rate of flexibility, stability, or blood flow in the first configuration compared to the second configuration.

For claim 27, Allen does teach the system of claim 21, wherein a type of fabric of at least one of the first portion, second portion, and third portion is selected to increase visibility of the article of clothing when the system is in the first configuration or second configuration (the inserts may bear certain functional features, such as reflectors or pockets, para 0047). 

For claim 29, Allen does disclose a system for selectively adjusting the fit of an article of clothing comprising: 
a first fabric panel (first slot edge 342); 
a second fabric panel (second slot edge 344); 
a third fabric panel (340) positioned between the first and second fabric panels (see fig. 6), 

    PNG
    media_image4.png
    330
    351
    media_image4.png
    Greyscale

a first edge (357) of the third fabric panel interconnected to the first fabric panel (see para 0046 and fig. 10) and a second edge (358) of the third fabric panel interconnected to the second fabric panel (see para 0046 and fig. 10);

    PNG
    media_image5.png
    315
    300
    media_image5.png
    Greyscale

a closure (363) comprising a first portion and a second portion (see annotated fig. 15 below),

    PNG
    media_image6.png
    319
    311
    media_image6.png
    Greyscale

Allen does not specifically disclose wherein the first portion comprises an arcuate upper section. 
However, attention is directed to Chou teaching an analogous system for selectively adjusting the fit of an article of clothing (see abstract of Chou). Specifically, Chou teaches the zipper is curved from a lateral side towards the front face of the pant in a spiraling fashion (see fig. 1 and col. 2, lines 16-29 of Chou). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Allen is modified wherein the first portion comprises an arcuate upper section, for purposes of avoiding discomfort on the thigh, providing intended leg movements, and avoiding unfastening of the zipper, as taught by Chou (see col. 1, lines 29-52 of Chou). 
Alternatively, attention is directed to Eisenhuth teaching an analogous system for selectively adjusting the fit of an article of clothing (see abstract of Eisenhuth). Specifically,  Eisenhuth teaches the zipper can follow a curved path from the thigh portion of the path leg and then extend in a generally straight path when reaching the inside or outside of the pant leg (para 0007; also see fig. 3 below of Eisenhuth). 

    PNG
    media_image2.png
    954
    528
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Allen is modified wherein the first portion comprises an arcuate upper section for purposes of providing a pant that requires no twisting or other manipulation when inserting legs while wearing large articles of footwear, as taught by Eisenhuth (para 0005-0007 of Eisenhuth). 
Allen, as previously modified, continues to disclose:
wherein when the first portion of the closure is substantially separated from the second portion of the closure, the article of clothing has a first fit and the third fabric panel maintains a spaced relationship between the first and second fabric panels, and when the first portion of the closure is substantially interconnected to the second portion of the closure, the article of clothing has a second fit that is tighter than the first fit (see figs. 3 and 4 wherein the width adjustment slots are nearly closed and wherein the width adjustment slots are substantially open thereby creating a tighter fit at the lowest section of the garment when worn, see paras 0042-0044 of Allen). 

For claim 30, Allen, as previously modified, does teach the system of claim 29, wherein at least one of the first fabric panel, second fabric panel, and third fabric panel is formed of a fabric type or a fabric color that is different than a fabric type or a fabric color of a different fabric panel (inserts 350 and 450 may be constructed of contrasting materials and/or colors to visually set them apart from the remainder of the trousers; para 0047).

For claim 31, Allen, as previously modified, does teach the system of claim 29, wherein a type of fabric of at least one of the first fabric panel, second fabric panel, and third fabric panel is selected to change a rate of ventilation provided in a first configuration compared to a second configuration (one skilled in the art would readily understand the adjusting the lower diameter via 380 and 480 into an open position, as shown in figs. 4 and 6, allows additional airflow from the bottom of the of the pant portions and thereby can change the rate of ventilation provided when in the expanded or contracted positions). 

For claim 34, Allen, as previously modified, does teach the system of claim 29, wherein a type of fabric of at least one of the first fabric panel, second fabric panel, and third fabric panel is selected to change a rate of flexibility, stability, or blood flow in a first configuration compared to a second configuration (one skilled in the art would readily understand that tighter articles of clothing are more restrictive on flexibility and more restrictive on the blood flow when compared to an open loose configuration, and since Allen teaches an open and closed configurations for the lower portion of the pant, it would be expected adjusting the fit of the first, second or third fabric would change the rate of flexibility, stability, or blood flow in a first configuration compared to a second configuration). 

For claim 35, Allen does teach the system of claim 29, wherein a type of fabric of at least one of the first fabric panel, second fabric panel, and third fabric panel is selected to increase visibility of the article of clothing when the system is in a first configuration or a second configuration (the inserts may bear certain functional features, such as reflectors or pockets, para 0047).

Claims 24-25 and 32-33 is rejected under 35 U.S.C. 103 as being unpatentable over Allen in view Chou or Eisenhuth and in further view of US Patent 2,967,308 to Freese (hereinafter “Freese”). 
For claim 24, Allen does not specifically disclose the system of claim 21, wherein a type of fabric of at least one of the first portion, second portion, and third portion is selected to change an amount of wind proofing provided in the first configuration relative to the second configuration. 
However, one skilled in the art would readily understand that opening the zipper to expose inserts 350 and 450 would obviously increase the surface area of the garment by exposing the inserts to outer environments.  
Further attention is directed to Freese, which teaches an analogous form of garment comprising a means for controlling the size of the bottom diameter of the hem. Specifically, Freese teaches that it is known in the art for inserts of the kind (triangular piece 16) to allow the wearer to easily extend their legs through, while in an open position; and to serve as a closure to prevent access of moisture and air to the inside of the pants leg, while in a closed position (Col. 2, lines 12-19 of Freese).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the inserts 350 and 450 of Allen would be capable of changing the amount of wind proofing provided in the first (open) configuration relative to the second (closed) configuration to serve as a closure to prevent access of moisture and air to the inside of the pants leg.

For claim 25, Allen does not specifically disclose the system of claim 21, wherein at least one of the first portion, second portion, and third portion comprises one of a waterproof fabric or a water resistant fabric, and wherein the system provides a different amount of protection from moisture in the first configuration compared to the second configuration. 
However, attention is directed to Freese, which teaches an analogous form of garment comprising a means for controlling the size of the bottom diameter of the hem. Specifically, Freese teaches a triangular piece 16 of suitable water-repellant, wind-resistant fabric for use in outdoor activities (col. 2, lines 12-19 of Freese). One of ordinary skill in the art would find modifying the insert of Allen to further comprise water-repellant and wind-resistant properties would predictable yield a more suitable garment for outdoor purposes. One skilled in the art would further understand changing the garment from an open configuration to a closed configuration would have some effect on the amount of protection offered. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the inserts of Allen would be modified to comprise one of a waterproof fabric or a water resistant fabric, and therein the system provides a different amount of protection from moisture in the first configuration compared to the second configuration to serve as a closure to prevent access of moisture and air to the inside of the pants leg. 

For claim 32, Allen does not specifically disclose the system of claim 29, wherein a type of fabric of at least one of the first fabric panel, second fabric panel, and third fabric panel is selected to change an amount of wind proofing provided in a first configuration relative to a second configuration. 
However, one skilled in the art would readily understand that opening the zipper to expose inserts 350 and 450 would obviously increase the surface area of the garment by exposing the inserts to outer environments.  
Further attention is directed to Freese, which teaches an analogous form of garment comprising a means for controlling the size of the bottom diameter of the hem. Specifically, Freese teaches that it is known in the art for inserts of the kind (triangular piece 16) to allow the wearer to easily extend their legs through, while in an open position; and to serve as a closure to prevent access of moisture and air to the inside of the pants leg, while in a closed position (Col. 2, lines 12-19 of Freese).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the inserts 350 and 450 of Allen would be capable of changing the amount of wind proofing provided in the first (open) configuration relative to the second (closed) configuration to serve as a closure to prevent access of moisture and air to the inside of the pants leg.

For claim 33, Allen does not specifically disclose the system of claim 29, wherein at least one of the first fabric panel, second fabric panel, and third fabric panel comprises one of a waterproof fabric or a water resistant fabric, and wherein the system provides a different amount of protection from moisture in a first configuration compared to a second configuration. 
However, attention is directed to Freese, which teaches an analogous form of garment comprising a means for controlling the size of the bottom diameter of the hem. Specifically, Freese teaches a triangular piece 16 of suitable water-repellant, wind-resistant fabric for use in outdoor activities (col. 2, lines 12-19 of Freese). One of ordinary skill in the art would find modifying the insert of Allen to further comprise water-repellant and wind-resistant properties would predictable yield a more suitable garment for outdoor purposes. One skilled in the art would further understand changing the garment from an open configuration to a closed configuration would have some effect on the amount of protection offered. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the inserts of Allen would be modified to comprise one of a waterproof fabric or a water resistant fabric, and therein the system provides a different amount of protection from moisture in the first configuration compared to the second configuration to serve as a closure to prevent access of moisture and air to the inside of the pants leg.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262.  The examiner can normally be reached on Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732